EXHIBIT 10.1

 

MOMENTA PHARMACEUTICALS, INC.

 

Restricted Stock Agreement
Granted Under 2004 Stock Incentive Plan

 

AGREEMENT made on August 15, 2007 between Momenta Pharmaceuticals, Inc., a
Delaware corporation (the “Company”), and Richard P. Shea (the “Participant”).

 

For valuable consideration, receipt of which is acknowledged, the parties hereto
agree as follows:

 


1            ISSUANCE OF SHARES.

 

The Company shall issue to the Participant, subject to the terms and conditions
set forth in this Agreement and in the Company’s 2004 Stock Incentive Plan, as
amended (the “Plan”), 15,000 shares (the “Shares”) of common stock, $0.0001 par
value per share, of the Company (“Common Stock”). The Shares will be held in
book entry by the Company’s transfer agent in the name of the Participant for
that number of Shares issued to the Participant. The Participant agrees that the
Shares shall be subject to the forfeiture provisions set forth in Section 2 of
this Agreement and the restrictions on transfer set forth in Section 3 of this
Agreement.

 


2            VESTING.

 


(A)     UNLESS OTHERWISE PROVIDED IN THIS AGREEMENT OR THE PLAN, IN THE EVENT
THAT PARTICIPANT CEASES TO BE EMPLOYED BY THE COMPANY ON OR BEFORE AUGUST 15,
2011, FOR ANY REASON OR NO REASON, WITH OR WITHOUT CAUSE, ALL OF THE UNVESTED
SHARES (AS DEFINED BELOW) WILL BE IMMEDIATELY AND AUTOMATICALLY FORFEITED AND
RETUNED TO THE COMPANY FOR NO CONSIDERATION EFFECTIVE AS OF THE DATE OF
TERMINATION OF EMPLOYMENT. THE PARTICIPANT WILL HAVE NO FURTHER RIGHTS WITH
RESPECT TO ANY SHARES THAT ARE SO FORFEITED. “UNVESTED SHARES” MEANS THE TOTAL
NUMBER OF SHARES MULTIPLIED BY THE APPLICABLE PERCENTAGE. “APPLICABLE
PERCENTAGE” SHALL BE (I) 100% DURING THE 12-MONTH PERIOD ENDING ON AUGUST 15,
2008; (II) 75% LESS 6.25% FOR EACH THREE-MONTH PERIOD FROM AN AFTER AUGUST 15,
2008, AND (III) ZERO ON OR AFTER AUGUST 15, 2011.

 


(B)     FOR PURPOSES OF THIS AGREEMENT, EMPLOYMENT WITH THE COMPANY SHALL
INCLUDE EMPLOYMENT WITH A PARENT OR SUBSIDIARY OF THE COMPANY, OR ANY SUCCESSOR
TO THE COMPANY.

 


3    RESTRICTIONS ON TRANSFER.

 


(A)     THE PARTICIPANT SHALL NOT SELL, ASSIGN, TRANSFER, PLEDGE, HYPOTHECATE OR
OTHERWISE DISPOSE OF, BY OPERATION OF LAW OR OTHERWISE (COLLECTIVELY “TRANSFER”)
ANY SHARES, OR ANY INTEREST THEREIN, UNTIL SUCH SHARES HAVE VESTED, EXCEPT THAT
THE PARTICIPANT MAY TRANSFER SUCH SHARES (I) TO OR FOR THE BENEFIT OF ANY
SPOUSE, CHILDREN, PARENTS, UNCLES, AUNTS, SIBLINGS, GRANDCHILDREN AND ANY OTHER
RELATIVES APPROVED BY THE BOARD OF DIRECTORS (COLLECTIVELY, “APPROVED
RELATIVES”) OR TO A TRUST ESTABLISHED SOLELY FOR THE BENEFIT OF THE PARTICIPANT
AND/OR APPROVED RELATIVES, PROVIDED THAT SUCH SHARES SHALL REMAIN SUBJECT TO
THIS AGREEMENT (INCLUDING WITHOUT LIMITATION THE RESTRICTIONS ON TRANSFER SET
FORTH IN THIS SECTION 3 AND THE FORFEITURE PROVISIONS CONTAINED IN SECTION 2)
AND SUCH PERMITTED TRANSFEREE SHALL, AS A CONDITION TO SUCH TRANSFER, DELIVER TO
THE COMPANY A WRITTEN INSTRUMENT CONFIRMING THAT SUCH TRANSFEREE SHALL BE BOUND
BY ALL OF THE TERMS AND CONDITIONS OF THIS AGREEMENT OR (II) AS PART OF THE SALE
OF ALL OR SUBSTANTIALLY ALL OF THE SHARES OF CAPITAL STOCK OF THE COMPANY
(INCLUDING PURSUANT TO A MERGER OR CONSOLIDATION), PROVIDED THAT, IN ACCORDANCE
WITH THE PLAN AND EXCEPT AS OTHERWISE PROVIDED HEREIN, THE SECURITIES OR OTHER
PROPERTY RECEIVED BY THE PARTICIPANT IN CONNECTION WITH SUCH TRANSACTION SHALL
REMAIN SUBJECT TO THIS AGREEMENT.

 


(B)     THE COMPANY SHALL NOT BE REQUIRED (I) TO TRANSFER ON ITS BOOKS ANY OF
THE SHARES WHICH HAVE BEEN TRANSFERRED IN VIOLATION OF ANY OF THE PROVISIONS SET
FORTH IN THIS AGREEMENT OR (II) TO TREAT AS OWNER OF SUCH SHARES OR TO PAY
DIVIDENDS TO ANY TRANSFEREE TO WHOM SUCH SHARES HAVE BEEN TRANSFERRED IN
VIOLATION OF ANY OF THE PROVISIONS OF THIS AGREEMENT.

 


4    RESTRICTIVE LEGENDS.

 

All Shares subject to this Agreement subject to the following restriction, in
addition to any other legends that may be required under federal or state
securities laws:

 

“The shares of stock represented by this certificate are subject to forfeiture
provisions and restrictions on transfer set forth in a certain Restricted Stock
Agreement between the corporation and the registered owner of these shares (or
his predecessor in interest), and such Agreement is available for inspection
without charge at the office of the Secretary of the corporation.”

 

--------------------------------------------------------------------------------


 


5    PROVISIONS OF THE PLAN.

 

This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this Agreement. Capitalized terms used, but
not otherwise defined, herein shall have the meaning given to them in the Plan.

 


6    WITHHOLDING TAXES; SECTION 83(B) ELECTION.

 


(A)     THE PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE COMPANY HAS THE RIGHT
TO DEDUCT FROM PAYMENTS OF ANY KIND OTHERWISE DUE TO THE PARTICIPANT ANY
FEDERAL, STATE, LOCAL OR OTHER TAXES OF ANY KIND REQUIRED BY LAW TO BE WITHHELD
WITH RESPECT TO THE ISSUANCE OF THE SHARES TO THE PARTICIPANT OR THE LAPSE OF
THE FORFEITURE PROVISIONS. FOR SO LONG AS THE COMMON STOCK IS REGISTERED UNDER
THE EXCHANGE ACT, THE PARTICIPANT MAY SATISFY SUCH TAX OBLIGATIONS IN WHOLE OR
IN PART BY DELIVERY OF SHARES OF COMMON STOCK, INCLUDING SHARES RETAINED FROM
THIS AWARD, VALUED AT THEIR FAIR MARKET VALUE; PROVIDED, HOWEVER, THAT (I) THE
TOTAL TAX WITHHOLDING WHERE STOCK IS BEING USED TO SATISFY SUCH TAX OBLIGATIONS
CANNOT EXCEED THE COMPANY’S MINIMUM STATUTORY WITHHOLDING OBLIGATIONS (BASED ON
MINIMUM STATUTORY WITHHOLDING RATES FOR FEDERAL AND STATE TAX PURPOSES,
INCLUDING PAYROLL TAXES, THAT ARE APPLICABLE TO SUCH SUPPLEMENTAL TAXABLE
INCOME) AND (II) SATISFACTION OF SUCH TAX OBLIGATIONS THROUGH SHARES OF THE
COMPANY’S COMMON STOCK, INCLUDING SHARES RETAINED FROM THIS AWARD, MAY ONLY BE
AUTHORIZED BY THE COMPANY’S COMPENSATION COMMITTEE IN ITS SOLE DISCRETION AT ANY
TIME PRIOR TO THE OCCURRENCE OF A VESTING DATE (WHEREBY SUCH COMMITTEE MAY ADOPT
A RESOLUTION PERMITTING THE PARTICIPANT TO SATISFY HIS OR HER TAX WITHHOLDING
OBLIGATION THROUGH THE SURRENDER OF SHARES OF THE COMPANY’S COMMON STOCK,
INCLUDING A PORTION OF THE SHARES THE VESTING OF WHICH GIVES RISE TO THE
WITHHOLDING OBLIGATIONS). SHARES SURRENDERED TO SATISFY TAX WITHHOLDING
REQUIREMENTS CANNOT BE SUBJECT TO ANY REPURCHASE, FORFEITURE, UNFULFILLED
VESTING OR OTHER SIMILAR REQUIREMENTS.

 


(B)     THE PARTICIPANT HAS REVIEWED WITH THE PARTICIPANT’S OWN TAX ADVISORS THE
FEDERAL, STATE, LOCAL AND OTHER TAX CONSEQUENCES OF THIS INVESTMENT AND THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. THE PARTICIPANT IS RELYING SOLELY
ON SUCH ADVISORS AND NOT ON ANY STATEMENTS OR REPRESENTATIONS OF THE COMPANY OR
ANY OF ITS AGENTS. THE PARTICIPANT UNDERSTANDS THAT THE PARTICIPANT (AND NOT THE
COMPANY) SHALL BE RESPONSIBLE FOR THE PARTICIPANT’S OWN TAX LIABILITY THAT MAY
ARISE AS A RESULT OF THIS INVESTMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.

 

THE PARTICIPANT AGREES NOT TO FILE AN ELECTION UNDER SECTION 83(B) OF THE
INTERNAL REVENUE CODE WITH RESPECT TO THE ISSUANCE OF THE SHARES.

 


7    MISCELLANEOUS.

 


(A)     NO RIGHTS TO EMPLOYMENT. THE PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF THE SHARES PURSUANT TO SECTION 2 HEREOF IS EARNED ONLY BY
SATISFACTION OF THE PERFORMANCE CONDITIONS AND CONTINUING SERVICE AS AN EMPLOYEE
AT THE WILL OF THE COMPANY (NOT THROUGH THE ACT OF BEING HIRED OR BEING GRANTED
THE SHARES HEREUNDER). THE PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THE
TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO
NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS AN
EMPLOYEE FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL.

 


(B)     SEVERABILITY. THE INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION OF
THIS AGREEMENT SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER
PROVISION OF THIS AGREEMENT, AND EACH OTHER PROVISION OF THIS AGREEMENT SHALL BE
SEVERABLE AND ENFORCEABLE TO THE EXTENT PERMITTED BY LAW.

 


(C)     WAIVER. ANY PROVISION FOR THE BENEFIT OF THE COMPANY CONTAINED IN THIS
AGREEMENT MAY BE WAIVED, EITHER GENERALLY OR IN ANY PARTICULAR INSTANCE, BY THE
BOARD OF DIRECTORS OF THE COMPANY.

 


(D)     BINDING EFFECT. THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE
BENEFIT OF THE COMPANY AND THE PARTICIPANT AND THEIR RESPECTIVE HEIRS,
EXECUTORS, ADMINISTRATORS, LEGAL REPRESENTATIVES, SUCCESSORS AND ASSIGNS,
SUBJECT TO THE RESTRICTIONS ON TRANSFER SET FORTH IN SECTION 3 OF THIS
AGREEMENT.

 


(E)     NOTICE. EACH NOTICE RELATING TO THIS AGREEMENT SHALL BE IN WRITING AND
DELIVERED IN PERSON OR BY FIRST CLASS MAIL, POSTAGE PREPAID, TO THE ADDRESS AS
HEREINAFTER PROVIDED. EACH NOTICE SHALL BE DEEMED TO HAVE BEEN GIVEN ON THE DATE
IT IS RECEIVED. EACH NOTICE TO THE COMPANY SHALL BE ADDRESSED TO IT AT ITS
OFFICES AT 675 WEST KENDALL STREET, CAMBRIDGE, MASSACHUSETTS 02142 (ATTENTION: 
VICE PRESIDENT, LEGAL AFFAIRS). EACH NOTICE TO THE PARTICIPANT SHALL BE
ADDRESSED TO THE PARTICIPANT AT THE PARTICIPANT’S LAST KNOWN ADDRESS.

 


(F)      PRONOUNS. WHENEVER THE CONTEXT MAY REQUIRE, ANY PRONOUNS USED IN THIS
AGREEMENT SHALL INCLUDE THE CORRESPONDING MASCULINE, FEMININE OR NEUTER FORMS,
AND THE SINGULAR FORM OF NOUNS AND PRONOUNS SHALL INCLUDE THE PLURAL, AND
VICE VERSA.

 


(G)     ENTIRE AGREEMENT. THIS AGREEMENT AND THE PLAN CONSTITUTE THE ENTIRE
AGREEMENT BETWEEN THE PARTIES, AND SUPERSEDE ALL PRIOR AGREEMENTS AND
UNDERSTANDINGS, RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT.

 


(H)     AMENDMENT. THIS AGREEMENT MAY BE AMENDED OR MODIFIED ONLY BY A WRITTEN
INSTRUMENT EXECUTED BY BOTH THE COMPANY AND THE PARTICIPANT.

 

2

--------------------------------------------------------------------------------


 


(I)            GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED, INTERPRETED AND
ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF DELAWARE WITHOUT
REGARD TO ANY APPLICABLE CONFLICTS OF LAWS.

 


(J)            INTERPRETATION. THE INTERPRETATION AND CONSTRUCTION OF ANY TERMS
OR CONDITIONS OF THE PLAN, OR OF THIS AGREEMENT OR OTHER MATTERS RELATED TO THE
PLAN BY THE COMPENSATION COMMITTEE OF THE BOARD OF DIRECTORS OF THE COMPANY
SHALL BE FINAL AND CONCLUSIVE.

 


(K)           PARTICIPANT’S ACKNOWLEDGMENTS. THE PARTICIPANT ACKNOWLEDGES THAT
HE OR SHE: (I) HAS READ THIS AGREEMENT; (II) HAS BEEN REPRESENTED IN THE
PREPARATION, NEGOTIATION, AND EXECUTION OF THIS AGREEMENT BY LEGAL COUNSEL OF
THE PARTICIPANT’S OWN CHOICE OR HAS VOLUNTARILY DECLINED TO SEEK SUCH COUNSEL;
(III) UNDERSTANDS THE TERMS AND CONSEQUENCES OF THIS AGREEMENT; (IV) IS FULLY
AWARE OF THE LEGAL AND BINDING EFFECT OF THIS AGREEMENT; AND (V) UNDERSTANDS
THAT THE LAW FIRM OF WILMER CUTLER PICKERING HALE AND DORR LLP IS ACTING AS
COUNSEL TO THE COMPANY IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THE
AGREEMENT, AND IS NOT ACTING AS COUNSEL FOR THE PARTICIPANT.

 


(L)            DELIVERY OF CERTIFICATES. THE PARTICIPANT MAY REQUEST THAT THE
COMPANY DELIVER THE SHARES IN CERTIFICATED FORM WITH RESPECT TO ANY SHARES THAT
HAVE CEASED TO BE SUBJECT TO FORFEITURE PURSUANT TO SECTION 2.

 


(M)          NO DEFERRAL. NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY,
NEITHER THE COMPANY NOR THE PARTICIPANT MAY DEFER THE DELIVERY OF THE SHARES.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

MOMENTA PHARMACEUTICALS, INC.

 

 

 

 

 

By:

/s/ Craig A. Wheeler

 

 

 

Craig A. Wheeler

 

 

President and Chief Executive Officer

 

 

 

 

 

/s/ Richard P Shea

 

 

Richard P. Shea

 

4

--------------------------------------------------------------------------------